(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Examinado el escrito de la parte apelante en respuesta a la no-tificación que se le hizo para que expusiera las razones que pudiera tener para que no se desestimara su apelación por haber dejado de presentar en tiempo su alegato, no estimando dichas razones sufi-cientes a la luz de los hechos que surgen de los autos y que se ex-ponen en la opinión que sirvió de base a la orden de citación, espe-cialmente si se tiene en cuenta que el apelante estuvo representado desde el inicio del pleito por una firma de abogados compuesta de tres; vistas la ley, las reglas y la jurisprudencia aplicables, debe desestimarse y se desestima el recurso.